Case 2:17-cv-04274-JS-AYS Document 27-2 Filed 03/28/19 Page 1 of 2 PageID #: 265




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x    17-cv-04274 (JS)(AYS)
 MATTHEW RUSSELL,
 on behalf of himself and all others similarly situated,

                               Plaintiff,
                                                                      AFFIRMATION REGARDING
               -against-                                              ADDED EXHIBIT IN
                                                                      SUPPLEMENT TO MOTION TO
 FORSTER & GARBUS, LLP,                                               STRIKE CLASS ALLEGATIONS
 LVNV FUNDING, LLC,
 SHERMAN FINANCIAL GROUP, LLC,
 MARK A. GARBUS, AND RONALD FORSTER,

                               Defendants.
 ----------------------------------------------------------------x

    ROBERT L. ARLEO, an attorney admitted to practice law in the State of New York and in

 the United States District Court for the Eastern District of New York, hereby affirms the

 underlying to be true under the penalties of perjury.



    1. I am the attorney of record for Forster & Garbus, LLP, Mark A. Garbus and Ronald

         Forster (‘the F&G Defendants”), the Defendants named in the above-entitled action.

    2. I submit this Affirmation pursuant to the adding of the transcript of the deposition of non-

         party witness Jane Russell as a further exhibit to the Defendants’ motion to strike the class

         allegations from the Plaintiff’s Complaint.

    3. As revealed on page 3 of the deposition transcript, I utilized three (3) exhibits during the

         deposition of non-party witness Jane Russell as follows: the transcript of the deposition of

         Matthew Russell (Exhibit 1); the summons and complaint filed in the lawsuit entitled

         LVNV Funding LLC v. Matthew Russell, Supreme Court of the State of New York,

         Broome County (Exhibit 2); and the Complaint filed in the herein action (Exhibit 3).
Case 2:17-cv-04274-JS-AYS Document 27-2 Filed 03/28/19 Page 2 of 2 PageID #: 266




   4. The Court is asked to consider the following pinpoint citations to those portions of the

      transcript of the deposition of Jane Russell which the F&G Defendants believe support

      their motion to strike the class allegations from the Plaintiff’s Complaint:

                 -page 8, lines 2-25;              -page 25, lines 1-25’

                 -page 9, lines 1-25;              -page 26, lines 1-16;

                 -page 10, lines 10-13;            -page 27, lines 11-25;

                 -page 11, lines 12-16;            -page 28, lines 1-15;

                 -page 12, lines 23-25;            -page 29, lines 1-8;

                 -page 18, lines 10-21;            -page 30, lines 11-25;

                 -page 22, lines 7-17;             -page 31, lines 1-25;

                 -page 22, lines 23-25;            -page 32, lines 1-25;

                  -page 23, lines 1-25;            -page 33, lines 1-4.

                  -page 24, lines 1-25;



   DATED: March 27, 2019


                                                              By: / s / Robert L. Arleo
                                                                  ROBERT L. ARLEO
